DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 8, 9, and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4 of U.S. Patent No. 6391455. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the current application are obvious in view of the claims of the patent.
Regarding claim 1, Claims 1 and 4 of the patent teach a composite particle comprising a pigment (claim 1), the composite particle having a particle diameter of .5 µm or more and 500 µm or less (claim 4). 
while the specific range of the particle diameter being 10 µm or more and 100 µm or less is not specifically disclosed in claim 4 of the patent a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 6, Claims 1 and 2 of the patent teach a composite particle comprising a pigment (claim 1), wherein a content of the pigment is .01% by weight or more and 66.66% by weight or less in 100% by weight of the composite particle (claim 2).
Claim 2 of the patent does not specifically teach that the composite particle has a particle diameter of 10 µm or more and 100 µm or less.
However claim 4 of the patent teaches the composite particle having a particle diameter of .5 µm or more and 500 µm or less. 
It would have been obvious to one of ordinary skill in the art to combine limitations from separate dependent claims. 
Additionally, while the specific ranges of the particle diameter being 10 µm or more and 100 µm or less and the content of the pigment being 2% by weight or more and 7% by weight or less in 100% by weight of the composite particle are not specifically disclosed in the claims of the patent a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 8, Claims 1 and 4 of the patent teaches a composite particle comprising a pigment (claim 1), the composite particle having a particle diameter of .5 µm or more and 500 µm or less (claim 4), wherein the pigment is carbon black (claim 1). 
while the specific range of the particle diameter being 10 µm or more and 100 µm or less is not specifically disclosed in claim 4 of the patent a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 9, Claims 1 and 4 of the patent teaches a composite particle comprising a pigment (claim 1), the composite particle having a particle diameter of .5 µm or more and 500 µm or less (claim 4), wherein the pigment is carbon black, wherein a surface of the carbon black is covered with a polymer (claim 1). 
while the specific range of the particle diameter being 10 µm or more and 100 µm or less is not specifically disclosed in claim 4 of the patent a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 14, Claims 1 and 4 of the patent teach a composite particle comprising a pigment (claim 1), the composite particle having a particle diameter of .5 µm or more and 500 µm or less (claim 4). 
while the specific range of the particle diameter being 35 µm or less is not specifically disclosed in claim 4 of the patent a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 15, Claims 1 and 4 of the patent teach a composite particle comprising a pigment (claim 1), the composite particle having a particle diameter of .5 µm or more and 500 µm or less (claim 4). 
while the specific range of the particle diameter being 30 µm or less is not specifically disclosed in claim 4 of the patent a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 16, Claims 1 and 4 of the patent teach a composite particle comprising a pigment (claim 1), the composite particle having a particle diameter of .5 µm or more and 500 µm or less (claim 4). 
while the specific range of the particle diameter being 25 µm or less is not specifically disclosed in claim 4 of the patent a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Pub. 20020012757 and hereafter Tanaka).
As per claim 1, Tanaka teaches (in figure 1) a composite particle (8) comprising a pigment (see paragraph 46), the composite particle having a particle diameter of 1 µm or more and 300 µm or less (see paragraph 40) and that the particle diameter sets the cell gap for a liquid crystal display (paragraph 85).
Tanaka does not specifically teach a particle diameter of 10 µm or more and 100 µm or less.
However, the size of cell gap and the particle diameter which sets the cell gap are result-effective variables. In that, if the cell gap/particle diameter is too small the required birefringence 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the cell gap/particle diameter to be 10 µm or more and 100 µm or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)).
Additionally, while the specific ranges of the particle diameter being 10 µm or more and 100 µm or less is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 5, Tanaka teaches (in figure 1) that a total light transmittance of the composite particle is less than 5% (see paragraph 51).
As per claim 6, Tanaka teaches (in figure 1) that a content of the pigment is 1% by weight or more and 64% by weight or less in 100% by weight of the composite particle (see paragraph 62).
Tanaka does not specifically teach that a content of the pigment is 2% by weight or more and 7% by weight or less in 100% by weight of the composite particle. 
However, Tanaka teaches that the percent content of the pigment is a result effective variable in that if the content is too low the cell spacer will not be sufficiently colored and if the content is too high the mechanical strength will be reduced (paragraph 62). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the content of the pigment to be 2% by weight or more and 7% by 
Additionally, while the specific ranges of the content of the pigment of 2% by weight or more and 7% by weight or less in 100% by weight of the composite particle is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 8, Tanaka teaches (in figure 1) that wherein the pigment is carbon black (see paragraph 54).
As per claim 9, Tanaka teaches (in figure 1) that a surface of the carbon black is covered with a polymer (paragraph 42).
As per claim 10, Tanaka teaches (in figure 1) that the composite particle (8) is used as a spacer in a light-modulating material (11) capable of changing a state between a transparent state and an opaque state depending on state of voltage application (see paragraphs 85-86).
As per claim 11, Tanaka teaches (in figure 1) that the light-modulating material (11) is window glass of a vehicle or a partition (A) (see paragraphs 84-86).
As per claim 12, Tanaka teaches (in figure 1) that composite-particle powder comprising a plurality of the composite particles according to claim 1, the composite-particle powder having an average particle diameter of 10 µm or more and 100 µm or less (see rejection of claim 1 above and paragraph 37).
As per claim 13, Tanaka teaches (in figure 1) a light-modulating material comprising: a first member (1) for light-modulating material; a second member (4) for light-modulating 
As per claim 14, Tanaka teaches (in figure 1) that the composite particle (8) has a particle diameter of 1 µm or more and 300 µm or less (see paragraph 40) and that the particle diameter sets the cell gap for a liquid crystal display (paragraph 85).
Tanaka does not specifically teach a particle diameter of 35 µm or less.
However, the size of cell gap and the particle diameter which sets the cell gap are result-effective variables. In that, if the cell gap/particle diameter is too small the required birefringence of the liquid crystal will be too large and if the cell gap/particle diameter is too large response time of the liquid crystal will be too slow to display high quality video.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the cell gap/particle diameter to be 10 µm or more and 35 µm or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)).
Additionally, while the specific ranges of the particle diameter being 10 µm or more and 35 µm or less is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 15, Tanaka teaches (in figure 1) that the composite particle (8) has a particle diameter of 1 µm or more and 300 µm or less (see paragraph 40) and that the particle diameter sets the cell gap for a liquid crystal display (paragraph 85).
Tanaka does not specifically teach a particle diameter of 30 µm or less.
However, the size of cell gap and the particle diameter which sets the cell gap are result-effective variables. In that, if the cell gap/particle diameter is too small the required birefringence of the liquid crystal will be too large and if the cell gap/particle diameter is too large response time of the liquid crystal will be too slow to display high quality video.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the cell gap/particle diameter to be 10 µm or more and 30 µm or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)).
Additionally, while the specific ranges of the particle diameter being 10 µm or more and 30 µm or less is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 16, Tanaka teaches (in figure 1) that the composite particle (8) has a particle diameter of 1 µm or more and 300 µm or less (see paragraph 40) and that the particle diameter sets the cell gap for a liquid crystal display (paragraph 85).
Tanaka does not specifically teach a particle diameter of 25 µm or less.
However, the size of cell gap and the particle diameter which sets the cell gap are result-effective variables. In that, if the cell gap/particle diameter is too small the required birefringence 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the cell gap/particle diameter to be 10 µm or more and 25 µm or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)).
Additionally, while the specific ranges of the particle diameter being 10 µm or more and 25 µm or less is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 2, 4, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Pub. 20020012757 and hereafter Tanaka) as applied to claim 1 above and in further view of Yasuhiko (JP 2013222139 with reference made to the provided machine translation).
As per claim 2, Tanaka does not specifically teach that the composite particle has a 20% K value is 5000 N/                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     or more.
However, Yasuhiko teaches (in figures 1-2) forming a composite particle (1) to have a K value between 3000 N/                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     and 7000 N/                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     and that the K value is a result effective variable in that if the K value is too small the cell gap of a liquid crystal display will not be controlled and if the K value is too large low temperature foaming is likely to occur in the liquid crystal display (see paragraph 30). 
                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     or more, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)).
Additionally, while the specific range for the 20% K value of 5000 N/                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     or more is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 4, Tanaka does not specifically teach that the composite particle has a fracture load value is 20 mN or more and 100 mN or less.
However, Yasuhiko teaches (in figures 1-2) forming a composite particle (1) to have a fracture load value which is 4.9 mN or more and 39 mN or less (see paragraph 15).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the composite particle in Tanaka to have the fracture load taught by Yasuhiko. 
The motivation would have been to prevent damage to the spacer when an impact is applied as taught by Yasuhiko (see paragraph 15). 
while the specific range of fracture load value for the composite particle of 20 mN or more and 100 mN or less being is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
As per claim 17, Tanaka does not specifically teach that the composite particle has a 20% K value is 5500 N/                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     or more.
However, Yasuhiko teaches (in figures 1-2) forming a composite particle (1) to have a K value between 3000 N/                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     and 7000 N/                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     and that the K value is a result effective variable in that if the K value is too small the cell gap of a liquid crystal display will not be controlled and if the K value is too large low temperature foaming is likely to occur in the liquid crystal display (see paragraph 30). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the composite particle to have a 20% K value of 5500 N/                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     or more, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)).
Additionally, while the specific range for the 20% K value of 5500 N/                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                     or more is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Naganuma et al. (US Pub. 20130215373 and hereafter Naganuma) in view of Tanaka et al. (US Pub. 20020012757 and hereafter Tanaka). 
As per claim 3, Naganuma teaches (in figures 7A and 8) a particle (SB) with a fracture stain of 30% or more and 70% or less (see paragraph 57).
Naganuma does not specifically teach that the particle is a composite particle comprising a pigment, or that the particle has a particle diameter of 10 µm or more and 100 µm or less.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the particle in Naganuma to be a composite particle comprising a pigment. 
The motivation would have been to improve the contrast of the liquid crystal display as taught by Tanaka (see paragraph 82). 
As such Naganuma in view of Tanaka teaches the claimed invention except for the claimed range for the diameter of the particle being 10 µm or more and 100 µm or less.
However, the size of cell gap and the particle diameter which sets the cell gap are result-effective variables. In that, if the cell gap/particle diameter is too small the required birefringence of the liquid crystal will be too large and if the cell gap/particle diameter is too large response time of the liquid crystal will be too slow to display high quality video.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the cell gap/particle diameter to be 10 µm or more and 100 µm or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)).
Additionally, while the specific ranges of the particle diameter being 10 µm or more and 100 µm or less is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US Pub. 20020012757 and hereafter Tanaka) as applied to claim 1 above and in further view of Kim et al. (US Pub. 20190382617 and hereafter Kim).
As per claim 7, Tanaka does not specifically teach that an average particle diameter of the pigment is 50 nm or more and 350 nm or less. 
However, Kim teaches forming carbon black pigment to have an average particle diameter of 20nm to 200nm and that the particle diameter is a result effective variable in that if the diameter is too small re-aggregation will occur and the light shielding property will degrade and if the diameter is too large the surface will become irregular and forming a fine pattern becomes difficult (paragraph 38). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the particle diameter of the pigment to be 50nm or more and 350 nm or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)).
Additionally, while the specific ranges of the particle diameter being 50nm or more and 350 nm or less is not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroko et al. (JP 200319309 with reference made to provided machine translation and hereafter Hiroko) in view of Tanaka et al. (US Pub. 20020012757 and hereafter Tanaka). 

As per claim 18, Hiroko teaches a composite particle (“polymer fine particle” pages 4-5), the composite particle having a particle diameter of 1 µm or more and 100 µm or less (page 4 paragraph 8) and used as the spacer for a liquid crystal display (page 3 paragraph 2 ) wherein a fracture strain is 51% or less (breaking strain of 30% or more taught on page 3 paragraph 4).
Hiroko not specifically teach that the composite particle comprises a pigment or that the particle has a particle diameter of 10 µm or more and 100 µm or less.
However, Tanaka teaches (in figure 1) including a pigment (paragraph 46) to a composite particle (8). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the composite particle in Hiroko to include a pigment. 
The motivation would have been to improve the contrast of the liquid crystal display as taught by Tanaka (see paragraph 82). 
As such the device of Hiroko in view of Tanaka teaches the claimed invention except for the specific particle diameter range of 10 µm or more and 100 µm or less. 
However, the size of cell gap and the particle diameter which sets the cell gap are result-effective variables. In that, if the cell gap/particle diameter is too small the required birefringence of the liquid crystal will be too large and if the cell gap/particle diameter is too large response time of the liquid crystal will be too slow to display high quality video.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set the cell gap/particle diameter to be 10 µm or more and 100 µm or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B)).
.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kuramoto et al. (JPH11202348 and hereafter Kuramoto). 
As per claim 19, Kuramoto teaches a composite particle (“organic-inorganic composite particle” see paragraph 11) comprising a pigment (see paragraph 15), the composite particle having a particle diameter of .5 µm or more and 50 µm or less and that the particle diameter sets the cell gap for a liquid crystal display (see paragraph 23) and the fracture load value (G[kg]) is greater than or equal to 21*                        
                            
                                
                                    Y
                                
                                
                                    1.75
                                
                            
                        
                     where Y is the particle diameter ([mm])(see equation 7 and paragraphs 14 and 38).
Kuramoto does not specifically teach a particle diameter of 10 µm or more and 100 µm or less or that the fracture load value is 40mN or more.
However, Kuramoto teaches that the fracture load value is a result effective variable in that if it is too low particles may be broken when manufacturing a liquid crystal display panel because the and the gap distance between the electrode substrate cannot be kept constant (see paragraph 39).
The size of cell gap and the particle diameter which sets the cell gap are also result-effective variables. In that, if the cell gap/particle diameter is too small the required birefringence of the liquid crystal will be too large and if the cell gap/particle diameter is too large response time of the liquid crystal will be too slow to display high quality video.

Additionally, while the specific ranges of the particle diameter being 10 µm or more and 100 µm or less and a fracture load value of 40mN or more are not specifically disclosed in the cited references a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case Kuramoto teaches the overlapping diameter range of .5 µm or more and 50 µm or less and a minimum fracture load value range of .034 mN to 108.877 mN corresponding to the particle diameter range of  .5 µm to 50 µm. 
Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments against the nonstatutory double patenting rejections over USP 6391455. Applicant argues that the claims of the patent do not recite a specific range for the particle diameter. This argument is unpersuasive, as shown in the rejection above claim 4 of that patent teaches a particle diameter of .5 µm or more and 500 µm or less and therefore meets or renders obvious all the the limitations of claims 1, 6, 8, 9, and 14-16 as a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re 
In response to applicant's argument that all pending claims are allowable as the cited references do not explicitly teach a range of 10 µm or more and 100 µm or less for particle diameter, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In the instant case, and as shown in the rejection above each of Tanaka, Hiroko, and Kuramoto teach an range for the composite particles that overlaps the claimed range with Tanaka teaching a range of 1 µm or more and 300 µm or less in paragraph 40, Hiroko teaching a range of 1 µm or more and 100 µm or less on paragraph 8 of page 4, and Kuramoto teaching a range of .5 µm or more and 50 µm or less in paragraph 23 and therefore a prima facie case of obviousness is established for the claimed range of 10 µm or more and 100 µm or less as a prima facie case of obviousness exists when the claimed ranges “overlap or lie inside ranges disclosed by the prior art” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Additionally, as shown in the rejection above the size of a cell gap/particle diameter of spacers for a liquid crystal device is a result effective variable in that if the cell gap/particle diameter is too small the required birefringence of the liquid crystal will be too large and if the cell gap/particle diameter is too large response time of the liquid crystal will be too slow to display high quality video rendering applicants claimed range obvious as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the 
In response to applicant’s argument that the claimed ranges for particle diameter, 20% K value, fracture strain, and fracture load are critical. This argument is unpersuasive. Specifically, applicant argues that the claimed ranges are critical because color unevenness and light-modulating performance outside of the claimed ranges is worse than inside the claimed ranges. However, applicant has provided no evidence that the claimed ranges result in unexpected results relative to the prior art ranges as required to show criticality (see MPEP 2144.05). Applicant’s argument is therefore unpersuasive and the rejections are maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wittek et al. (US Pub. 20120326085) is cited for teaching that the size of cell gap is a result-effective variable. In that, if the cell gap is too small the required birefringence of the liquid crystal will be too large and if the cell gap is too large response time of the liquid crystal will be too slow to display high quality video (see paragraph 24).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/            Examiner, Art Unit 2871